PER CURIAM:
This is an appeal from an order revoking defendant, Jensen’s probation, for violation of its terms, to-wit: (1) by leaving the “Half-Way House” to which he was assigned after conviction on a bad check charge, (2) and committing an offense having to do with unlawfully using another’s business phone. He claims error in the probation revocation, to which he pleaded guilty, saying that he was denied the testimony of an out of state witness who, he contended, could have explained the phone calls, but he had no excuse for walking away from the Half-Way House, an act prohibited under his probation status and privilege.
His sole basis for appeal is that he involuntarily and unintentionally pleaded guilty to the probation violation. The record belies his contention by reflecting the contrary, after a dialogue with the trial court. His counsel conceded the accuracy of the record, but nonetheless complied with the principles of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by presenting numerous authorities having to do with the circumstances necessary to demonstrate any kind of compulsion or lack of explanation to upset a guilty plea, none of which would be apropos here.
The judgment of the trial court is affirmed. No costs awarded.